Citation Nr: 0528832	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than March 13, 2003, 
for the grant of an increased disability rating of 10 percent 
for hemorrhoidectomy.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO decision that granted an 
increased disability rating of 10 percent for 
hemorrhoidectomy, effective from March 13, 2003.  In June 
2003, the veteran filed a notice of disagreement seeking an 
earlier effective date for the newly assigned disability 
rating.   In October 2003, the RO issued a statement of the 
case, and in November 2003, the veteran perfected his appeal.  
The case was remanded by the Board in September 2004.  


FINDINGS OF FACT

1.  On March 13, 2003, the RO received the veteran's formal 
claim seeking an increased (compensable) disability rating 
for his service-connected hemorrhoidectomy.

2.  In May 2003, the RO granted an increased disability 
rating of 10 percent for hemorrhoidectomy, effective from 
March 13, 2003.

3.  It is not factually ascertainable from the evidence of 
record that an increase in disability had occurred in the 
veteran's service-connected hemorrhoidectomy within the year 
preceding the March 13, 2003 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to March 13, 2003, 
for the grant of an increased disability rating of 10 percent 
for hemorrhoidectomy, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that an earlier effective 
date is warranted for the 10 percent disability rating 
assigned to his service-connected hemorrhoidectomy, effective 
March 13, 2003.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Historically, in a January 1973 rating decision, the RO 
granted service connection for hemorrhoidectomy, and assigned 
thereto a noncompensable (0 percent) disability rating, 
effective from May 1972.  Notice of this decision was sent to 
the veteran the following month, and he did not timely file 
an appeal.

On March 13, 2003, the RO received the veteran's claim for an 
increased (compensable) disability rating for his service-
connected hemorrhoidectomy.  In May 2003, the RO granted an 
increased disability rating of 10 percent for 
hemorrhoidectomy, effective from March 13, 2003.  The RO 
increased the assigned disability rating based upon the 
findings on VA examination performed in April 2003.

With regard to effective dates for claims for increased 
disability ratings, the law provides as follows:

38 U.S.C.A. § 5110. Effective dates of 
awards.

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.
. . . . 
(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(a), (b)(2) (West 2002) (emphasis added).  
The corresponding VA regulations provide as follows:

§ 3.400 General.

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.
. . .
(o) Increases.

(1) General. Except as provided in 
paragraph (o)(2) of this section and § 
3.401(b), date of receipt of claim or 
date entitlement arose, whichever is 
later. A retroactive increase or 
additional benefit will not be awarded 
after basic entitlement has been 
terminated, such as by severance of 
service connection.

(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies. See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be
assigned depending on the facts of the case: (1) if an 
increase in disability occurs after the claim is filed, the 
date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)). Harper, 10 Vet. App. at 126.  
Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine: (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred. 38 
C.F.R. §§ 3.155, 3.400(o)(2).

After reviewing the facts and circumstances presented in this 
matter, the Board concludes that it is not factually 
ascertainable from the evidence of record that an increase in 
disability had occurred in the veteran's service-connected 
hemorrhoidectomy within the year preceding the filing of the 
March 13, 2003 claim.  Specifically, the medical evidence of 
record during this time frame is essentially silent as to any 
complaints of or treatment for the veteran's service-
connected hemorrhoidectomy.  Thus, the claim for an earlier 
effective date must be denied.   


Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2004 and February 2005 letters, the 
October 2003 statement of the case (SOC), the July 2005 
supplemental SOCs, and the Board's prior remand in September 
2004, advised the veteran what information and evidence was 
needed to substantiate his claim herein and what information 
and evidence had to be submitted by him, namely, any 
additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  The 
documents also advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Moreover, through these notices and RO actions, 
along with his Board's remand herein, the veteran was 
effectively asked to submit any of the necessary evidence to 
substantiate his claim, that was in his possession.  The RO's 
September 2004 and February 2005 letters specifically 
requested any other evidence or information that the veteran 
believed would support his claim.  Thus, the Board finds that 
the content requirements of the notice VA is to provide under 
the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the appellant prior the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board considers the 
VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

An effective date earlier than March 13, 2003, for the grant 
of an increased disability rating of 10 percent for 
hemorrhoidectomy, is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


